United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.T., Appellant
and
TENNESSEE VALLEY AUTHORITY,
BROWNS FERRY NUCLEAR PLANT,
Decatur, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-919
Issued: December 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2009 appellant, through counsel, filed a timely appeal from a
February 2, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office abused its discretion when it denied appellant’s request
for approval of orthopedic shoes and inserts.

FACTUAL HISTORY
This is the fifth appeal before the Board in this case. In the first appeal, the Board
affirmed the Office’s January 13, 2003 decision1 denying payment for orthopedic shoes in a
decision dated August 26, 1994.2 In the second appeal, the Board, in an October 1, 1998
decision, affirmed the Office’s October 11, 1995 decision, finding that the Office properly
reduced appellant’s monetary compensation to zero on the grounds that he failed to cooperate
with vocational rehabilitation efforts.3 On May 17, 2002 in appellant’s third appeal, the Board
found that the Office failed to meet its burden to terminate appellant’s compensation for his low
back strain after a period of eight weeks,4 and that the Office did not abuse its discretion in
denying appellant’s request for reimbursement of expenses for postage, envelope and travel to
the post office and mileage to physical therapy. The Board also found that appellant had not
established a consequential injury of a low back condition due to his accepted employmentrelated anterior ligament right knee tear and that the Office properly denied appellant’s request
for a merit review on this issue. On July 12, 2004 the Board, in the fourth appeal, affirmed the
Office’s October 2, 2003 decision which terminated appellant’s compensation for his low back
strain.5 The law and the facts as set forth in the Board’s decisions are incorporated by reference.6
On April 8, 2008 Dr. James P. Stannard, appellant’s treating Board-certified orthopedic
surgeon, prescribed orthopedic shoes with inserts. In a clinic note dated April 8, 2008, he noted
that appellant required new orthopedic shoes with inserts as a result of wear and tear on his old
shoes and inserts.
On April 15, 2008 the Office received an April 24, 2003 report from Dr. Stannard who
stated that he recommended that appellant purchase high-top orthopedic shoes and arch support
inserts “to help correct an imbalance that is attributing to the problems he has been having with
his knees.”

1

The Board affirmed the denial of authorization for the purchase of orthopedic shoes and inserts based upon
reports dated February 19 and May 22, 1992 by Dr. Frank J. Hatchett, Jr., an attending Board-certified orthopedic
surgeon. In the February 19, 1992 report, Dr. Hatchett indicated that he had prescribed orthopedic shoes and inserts
for appellant, “but do not know of any specific reason in which they are directly related to” appellant’s employment
injury. He noted that the shoes would “help decrease stress on the patient’s knees, but they are not directly related to
the injury.” Dr. Hatchett, in his May 22, 1992 report, stated that he had prescribed orthopedic shoes and inserts for
appellant’s bilateral pronation of his feet which was unrelated to his employment injury.
2

Docket No. 93-1353 (issued August 26, 1994).

3

Docket No. 96-1317 (issued October 1, 1998).

4

Docket No. 01-500 (issued May 17, 2002).

5

Docket No. 04-609 (issued July 12, 2004).

6

On July 6, 1982 appellant, then a 29-year-old public safety officer, filed a traumatic injury claim alleging that on
July 5, 1982 he sustained injuries to his upper back, both legs and right side of his neck when the van he was riding
was involved in a collision. The Office accepted the claim for cervical strain, right knee anterior ligament tear and
bilateral shin contusion, resolved. By letter dated April 6, 1992, it placed appellant on the periodic rolls for
temporary total disability.

2

On April 16, 2008 the Office advised Hanger Prosthetics and Orthotics and appellant that
it authorized the purchase of orthopedic shoes and inserts. However, on April 25, 2008 it
informed appellant and the company that the authorization was rescinded as the acceptance had
been in error. The Office recommended that appellant either pay for the expenses or file a claim
with his insurance company for payment.
In a letter dated July 3, 2008, appellant disagreed with the April 25, 2008 letter rescinding
approval of authorization for the purchase of orthopedic shoes and inserts.
By decision dated July 28, 2008, the Office denied authorization for the purchase of
orthopedic shoes and inserts on the grounds that the medical evidence was insufficient to
establish a causal relationship between the orthopedic shoes and inserts and the accepted injuries.
On August 1, 2008 appellant’s counsel disagreed with the July 28, 2008 decision and
requested a telephonic hearing before an Office hearing representative. A telephonic hearing
was held on December 8, 2008 at which appellant, his wife and counsel were present and
testimony was given by both appellant and his wife.
By decision dated February 2, 2009, the Office hearing representative affirmed the denial
of the authorization for the purchase of orthopedic shoes with inserts.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act7 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.8 In interpreting section 8103, the Board has
recognized that the Office has broad discretion in approving services provided under the Act.9
The only limitation on the Office’s authority is that of reasonableness.10 Abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deductions from established facts. It
is not enough to merely show that the evidence could be construed so as to produce a contrary
factual conclusion.11
In order to be entitled to reimbursement for medical expenses, a claimant must establish
that the expenditures were incurred for treatment of the effects of an employment-related
7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8103; see R.L., 60 ECAB ___ (Docket No. 08-855, issued October 6, 2008); Thomas W. Stevens, 50
ECAB 288 (1999).
9

A.O., 60 ECAB ___ (Docket No. 08-580, issued January 28, 2009).

10

D.C., 58 ECAB ___ (Docket No. 06-2161, issued July 13, 2007); Mira R. Adams, 48 ECAB 504 (1997).

11

L.W., 59 ECAB ___ (Docket No. 07-1346, issued April 23, 2008); P.P., 58 ECAB ___ (Docket No. 07-1045,
issued September 5, 2007); Daniel J. Perea, 42 ECAB 214 (1990).

3

injury.12 This burden of proof includes providing supporting rationalized medical evidence.
Thus, in order to be authorized for the purchase of orthopedic shoes, appellant must submit
evidence to show that these are for a condition causally related to the employment injury and that
these were medically warranted. Both of these criteria must be met in order for the Office to
authorize payment.13
ANALYSIS
The Office accepted the claim for cervical strain, right knee anterior ligament tear and
bilateral shin contusion, resolved. The Board in an August 26, 1994 decision affirmed the
Office’s denial of payment for orthopedic shoes. The question to be resolved is whether the
evidence submitted since the Board’s 1994 decision establishes that the Office abused its
discretion in denying appellant’s request for reimbursement for the purchase of orthopedic shoes
with inserts.
The relevant recent evidence includes an April 24, 2003 report and a clinic note and
prescription for orthopedic shoes and inserts dated April 8, 2008 from Dr. Stannard, appellant’s
treating Board-certified orthopedic surgeon. In his April 24, 2003 report, he stated that the
orthopedic shoes with inserts were necessary to correct appellant’s imbalance due to his knee
problems. In a clinic note dated April 8, 2008, Dr. Stannard noted that appellant required new
orthopedic shoes with inserts as a result of wear and tear on his old shoes and inserts. None of
his reports related why appellant’s accepted conditions of cervical strain, right knee anterior
ligament tear and bilateral shin contusion, resolved, would require orthopedic shoes with inserts.
Dr. Stannard has never explained why the orthopedic shoes with inserts are necessary to cure or
give relief from appellant’s accepted conditions of cervical strain, right knee anterior ligament
tear and bilateral shin contusion, resolved. A medical opinion not fortified by rationale is of
diminished probative value.14 Thus, Dr. Stannard’s report, clinic note and prescription are of
diminished probative value and insufficient to find abuse of discretion by the Office in denying
appellant’s request.
As discussed, the Office has the discretion to authorize medical services, appliances and
supplies pursuant to section 8103.15 The function of the Board on appeal is to determine whether
there has been an abuse of discretion. Generally, abuse of discretion is shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logical and probable deductions from known facts.16 The Board finds that the Office acted
within its discretion in denying appellant’s request for authorization for the purchase of
orthopedic shoes with inserts.

12

Cathy B. Mullin, 51 ECAB 331 (2000).

13

See R.L., supra note 8.

14

Mary E. Marshall, 56 ECAB 420 (2005).

15

See Joseph P. Hofmann, 57 ECAB 456 (2006).

16

See Lottie M. Williams, 56 ECAB 302 (2005).

4

CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for the purchase of orthopedic shoes with inserts.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2009 be affirmed.
Issued: December 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

